Case: 18-40763      Document: 00515005909        Page: 1     Date Filed: 06/21/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                   No. 18-40763                            FILED
                                 Summary Calendar                      June 21, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

DAVID SCOTT LANGENBERG,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:17-CR-179-1




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      David Langenberg appeals his conviction and sentence for receipt of



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40763    Document: 00515005909     Page: 2   Date Filed: 06/21/2019


                                   18-40763

child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) and (b)(1), con-
tending the district court abused its discretion by denying his motion to with-
draw his guilty plea. We review for abuse of discretion. United States v.
McKnight, 570 F.3d 641, 645 (5th Cir. 2009). In evaluating the denial of a
motion to withdraw the plea, the court considers the totality of circumstances,
including
      (1) whether or not the defendant has asserted his innocence;
      (2) whether or not the government would suffer prejudice if the
      withdrawal motion were granted; (3) whether or not the defendant
      has delayed in filing his withdrawal motion; (4) whether or not the
      withdrawal would substantially inconvenience the court;
      (5) whether or not close assistance of counsel was available;
      (6) whether or not the original plea was knowing and voluntary;
      and (7) whether or not the withdrawal would waste judicial
      resources.
United States v. Carr, 740 F.2d 339, 343−44 (5th Cir. 1984).

      The record supports the denial of Langenberg’s motion based on the dis-
trict court’s consideration of the Carr factors. The rearraignment transcript
establishes that Langenberg’s guilty plea was knowing and voluntary and that
he received close assistance of counsel. See Blackledge v. Allison, 431 U.S. 63,
74 (1977) (“Solemn declarations in open court carry a strong presumption of
verity.”). Langenberg’s assertion of innocence also followed his admission to
the facts alleged in the factual basis and his plea of guilty, both of which
occurred while he was under oath in open court. See id. A defendant ordinarily
may not “refute [his] testimony given at a plea hearing while under oath.”
United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).

      Furthermore, given that Langenberg informed the court of his desire to
change his plea approximately three months after his guilty plea, the court’s
finding that Langenberg’s motion was delayed is not error. See United States
v. Thomas, 13 F.3d 151, 153 (5th Cir. 1994); Carr, 740 F.2d at 345. Langenberg


                                       2
    Case: 18-40763     Document: 00515005909     Page: 3   Date Filed: 06/21/2019


                                    18-40763

contends that the government did not demonstrate that it would be prejudiced
if the court allowed him to withdraw his plea. But an absence of evidence of
prejudice is not “sufficient to mandate permission to withdraw a plea when, as
here, no credible reason is proffered.” United States v. Rasmussen, 642 F.2d
165, 168 n.6 (5th Cir. Unit B Apr. 1981). Moreover, the district court’s assess-
ment of whether permitting withdrawal would inconvenience the court and
waste judicial resources is entitled to “substantial deference since [the district
court] is in the best position to know the effect that the withdrawal [would
have] on its resources.” Carr, 740 F.2d at 345. Thus, the district court’s finding
that the withdrawal would inconvenience the court and waste judicial re-
sources should be credited. Id. Accordingly, Langenberg has failed to demon-
strate that the district court abused its discretion by denying his motion to
withdraw his guilty plea.

      AFFIRMED.




                                        3